Citation Nr: 0715889	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to residuals of a left ankle fracture 
or a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1962 to 
January 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim for service 
connection for a left knee disability.  This case was 
remanded to the Board in December 2006.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a left knee disability is related to military 
service, or is otherwise related to residuals of a left ankle 
fracture or a left foot disorder.  Arthritis of the knee was 
first shown many years after separation from service.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated by 
military service, arthritis may not be presumed to have been 
incurred in service, and the left knee disorder is not 
proximately due to, the result of, or aggravated by residuals 
of a left ankle fracture or a left foot disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., proof of veteran status, existence of 
a current disability, evidence of a nexus between a current 
disability and service, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the appellant was provided appropriate notice, 
including the applicable regulations, in July 2003 and 
November 2004 correspondence.  The claim was readjudicated in 
the January 2007 supplemental statement of the case (SSOC).  
Thus, the Board concludes that any notice problem was cured 
by the readjudication, and for reasons otherwise set forth 
herein, there is no prejudice to the veteran in proceeding 
with a decision on this matter.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in July 2003 and November 2004 correspondence 
otherwise fulfills the provisions of 38 U.S.C.A. § 5103(a) to 
include any failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal is 
harmless because the evidence preponderates against 
appellant's claim, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
As noted above, the claim was thereafter readjudicated in 
January 2007.  Simply put, there is no evidence of any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the appellant has been afforded VA examinations, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claims.  
Hence, the Board finds that VA has fulfilled its VCAA 
obligations to the appellant.

The Claim

The veteran claims entitlement to service connection for a 
left knee disability, to include as secondary to residuals of 
a left ankle fracture or a left foot disorder.  The Board 
agrees with the RO that the evidence of record fails to link 
a left knee disability to his period of active duty, or show 
that his knee disability is proximately due to or the result 
of the aforementioned serviced-connected disorders.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may be presumed for certain disorders, 
including arthritis, where demonstrated to a compensable 
degree within one year following separation from qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

With the above criteria in mind, the Board notes that service 
medical records indicate that, in September 1964, the veteran 
sustained a left knee injury while playing football.  He was 
to get whirlpool treatments as needed.  Notes suggest that he 
did not return after the additional treatment.  When examined 
for discharge in November 1965, the veteran reported that he 
had a "trick" or locked knee.  The examiner attributed this 
to trauma during football games.  On examination, range of 
motion of the left foot, ankle, and leg was reported as 
within normal limits, and function of the knee was also 
within normal limits.  Fractures of the distal left tibia and 
of the left ankle were noted in service.

At the time of the previous remand, in December 2006, there 
appeared to be some confusion regarding whether the veteran 
had a current left knee disorder.  In September 2003, a VA 
orthopedic examiner reported that X-rays of the veteran's 
left knee "show that he has mild to moderate degeneration 
with osteophyte formation and medial joint space narrowing 
consistent with moderate degenerative joint disease."  The 
clinical impression was moderate left knee degenerative 
change and "probable clinical findings associated with 
degenerative meniscal tear; radiographic correlation with an 
[magnetic resonance image] MRI will be needed to absolutely 
confirm this."  "Considering the [veteran's] history of 
knee injuries while in the Air Force to his left knee," the 
VA examiner opined it likely that his early knee degeneration 
is related to his injuries [in service]."  The examiner 
affirmed "a greater than 51% chance that his left knee pain 
and degeneration is due to injury while in the Air Force."

The September 2003 VA radiology report of X-rays of the 
veteran's knees taken the day of the VA examination, however, 
includes an impression of no significant osseous or joint 
abnormality involving the component bones and joint spaces of 
the knees.  Thus, it was unclear to the Board on remand in 
December 2006 what the VA examiner reviewed and described in 
the September 2003 VA examination report, and on what the 
diagnosis of left knee degenerative joint disease was based.  

Furthermore, during his June 2004 personal hearing at the RO, 
the veteran testified that in March 2004 doctors prescribed a 
knee brace for him to wear.  VA prosthetics department 
records indicate that a left knee support was issued to him 
in April 2004, and a neoprene knee support was issued in 
April 2005

Then, in his March 2006 written statement, the veteran said 
that his claim would be substantiated by a review of VA 
records regarding his foot problems (the reference to his 
service-connected left ankle) affecting his left knee.  The 
veteran thus asserted that his left knee disability was due 
to his service-connected left ankle disorder.  The veteran is 
service connected for residuals of a fracture of the left 
lower fibula, claimed as a left foot disorder.  A separate 10 
percent rating is assigned for this pathology.  Service 
connection has also been granted for the residuals of a 
fracture of the left ankle, rated 20 percent disabling.

On remand, in December 2006, the veteran was afforded a VA 
examination to determine the etiology of any left knee 
disorder found to be present.   The examiner reported having 
reviewed the claims file.  On examination, the veteran 
complained of years of anterior and posterior left knee pain 
occurring two to three times a week, albeit without any 
locking or swelling-though the knee does give out 
approximately once every three months.  The examiner 
diagnosed a mild left knee arthritis that was mostly in the 
medial compartment.  He opined it unlikely that any currently 
diagnosed left knee disorder was related to military service, 
explaining that, despite playing football with constant chop 
blocking while in service, the veteran's left knee had not 
sustained acute traumatic injury (e.g., a meniscal tear).  An 
acute traumatic injury such as a meniscal tear would, the 
examiner stated, have predisposed the veteran to developing 
precocious arthritis.  He therefore found it unlikely that 
playing football and sustaining chop blocking would have had 
any relationship to the onset of left knee arthritis.  

The December 2006 examiner furthermore opined it unlikely 
that the veteran's currently diagnosed left knee disability 
was caused or aggravated by his service-connected residuals 
of a left ankle fracture or the left foot disorder.  He added 
that there was no evidence in the medical literature to 
indicate that a disease in the left ankle can predispose or 
accelerate left knee arthritis.  He opined it much more 
likely that the veteran's obesity had played a role in the 
development of his current knee condition.  Finally, the 
Board's December 2006 remand had requested the examiner to 
reconcile the opinion expressed by the VA examiner in 
September 2003 (to the effect that X-ray findings were 
consistent with moderate degenerative joint disease of the 
left knee) and the September 12, 2003 VA radiology report of 
X-rays of the veteran's left knee (showing no significant 
osseous or joint abnormality).  The December 2006 examiner 
stated that in his view the X-rays actually did show mild 
degenerative joint disease of the left knee, but that the 
findings were subtle; hence, the above differences in 
interpretation.

On review of the evidence addressing the origins of the 
veteran's left knee disability, the Board finds that it must 
assign greater evidentiary weight to the opinion provided by 
the December 2006 VA examiner than that provided by the 
September 2003 VA examiner. 

In this respect, the September 2003 examiner's opinion found 
service connection likely "[c]onsidering the patient's 
history of knee injuries" while in service.  It is unclear 
whether the examiner thus meant that he had formulated his 
opinion based on the patient's own self-reported history.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion).  Even 
assuming that the September 2003 examiner did not rely on a 
patient-reported history as the basis for his medical 
opinion, however, his opinion was stated in one sentence 
without explanation besides the aforementioned reference to 
the "patient's history."  The December 2006 VA examiner 
whose report is summarized above, by contrast, went into 
greater detail explaining why exactly in his view service 
connection was unwarranted in this matter.  The September 
2003 VA examiner never addressed the opinion (advanced by the 
December 2006 examiner) that the veteran's inservice football 
playing and chop blocking would have predisposed him to 
early-onset arthritis had he incurred an acute traumatic 
injury such as a meniscal tear (which he did not).  Moreover, 
the December 2006 VA examiner's opinion was provided after a 
review of the entire claims file to include the September 
2003 examiner's opinion.

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the direct service connection claim.  Moreover, given 
the well over three decades between the veteran's January 
1966 separation from military service and the earliest 
diagnosis of record, at the September 2003 VA examination, 
the Board finds no continuity of symptomatology.  38 C.F.R. 
§ 3.303.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the appellant's left knee 
disability is related to his military service.   While there 
was a minor episode of knee trauma in service, there was no 
residual clinically established at separation.  Moreover, 
there is no evidence of continuing knee pathology in the 
years following service.  Thus, there is no basis for 
concluding that there was chronic knee pathology that was 
related to service.

Likewise, the veteran does not prevail on a secondary service 
connection theory under 38 C.F.R. §§ 3.310, because the 
December 2006 VA examiner opined that the veteran's left knee 
disability is unrelated to his left ankle fracture or left 
foot disorder, and that his obesity more likely had a role in 
the development of his current left knee condition.  This 
opinion is not contradicted by any other medical opinion of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).

Given this evidentiary picture, the preponderance of the 
evidence is also against finding that the appellant's left 
knee disability is proximately due to or the result of an 
already service-connected disability.

In reaching the above conclusions, the Board has not 
overlooked the claimant's or his representative's written 
statements to VA or the appellant's personal hearing 
testimony.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to residuals of a left ankle fracture 
or a left foot disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


